ORDER

PER CURIAM
Tara Hayden (Appellant) appeals the order of the Circuit Court of the City of St. Louis denying Appellant’s motion for attorney’s fees. Appellant prevailed in an action against In & Out Auto Plaza, LLC *598and Alina Bakieva (collectively, Respondents), alleging, among other claims, violations of Missouri’s Merchandising Practices Act (MMPA). The trial court denied Appellant’s post-trial motion for attorney’s fees. In three points on appeal, Appellant contends that the trial court abused its discretion by failing to award attorney’s fees (Point I and II) and by failing to apply the lodestar formula in calculating Appellant’s attorney’s fees (Point III). We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).